DETAILED ACTION
This is in response to applicant's communication filed on 03/25/2022, wherein:
Claim 1 is pending.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 11349200 B2. This is a statutory double patenting rejection.

US 11349200 B2
17704942
1. A wireless device comprising: 

an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising: 

a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F.sub.21 having a value of at least 1.20 and complexity factor F.sub.32 having a value of at least 1.35; and 

a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.
1. A wireless device comprising:

an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:

a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and

a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.


Double Patenting – Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-5 of U.S. Patent No. US 11031677 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11031677 B2
17704942
1. A wireless device comprising: an antenna system comprising:

a ground plane; 




a first antenna within the wireless device and configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range and at least one of the three frequency bands being associated with a 4G communication standard, the first antenna being proximate to a first short side of a ground plane rectangle enclosing the ground plane and defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F.sub.21 having a value of at least 1.20 and complexity factor F.sub.32 having a value less than 1.75; and 

a second antenna within the wireless device and configured to support at least one frequency band different from the at least three frequency bands supported by the first antenna, the second antenna being arranged completely within the ground plane rectangle.

4. The wireless device of claim 1, wherein the antenna system comprises a third antenna configured to receive signals employing a 4G communication standard.

5. The wireless device of claim 4, wherein the third antenna defines an antenna contour comprising an entire perimeter of the third antenna, and wherein the antenna contour of the third antenna has a level of complexity defined by complexity factor F.sub.21 having a value of at least 1.2 and a complexity factor F.sub.32 having a value of at least 1.35.
1. A wireless device comprising:


an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:

a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and

a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard (see claim 1 and 4-5 of US 11031677 B2 regarding to feature that can be implement in antenna such as 4G and complexity factor).


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 7 of U.S. Patent No. US 10644380 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10644380 B2
17704942
1. A wireless device comprising: 

an antenna system comprising a ground plane layer and at least four antennas within the wireless device, the antenna system comprising: 

a first antenna configured to support at least three frequency bands contained within a first and second frequency regions of the electromagnetic spectrum, the second frequency region being higher in frequency than the first frequency region, the first antenna being proximate to a first short side of a ground plane rectangle defined by the ground plane layer, the first antenna defining a first antenna contour comprising the perimeter of the first antenna being placed in a first antenna box, the first antenna box being a minimum-sized parallelepiped that completely encloses the volume of the first antenna and wherein each one of the faces of the minimum-sized parallelepiped is tangent to at least one point of the volume of the first antenna, and wherein the first antenna contour has a level of complexity defined by complexity factor F.sub.21 having a value of at least 1.20 and complexity factor F.sub.32 having a value of at least 1.35; 

a second antenna configured to support at least two frequency bands contained within the second frequency region, the second antenna being proximate to the first short side of the ground plane rectangle; 

a third antenna configured to support at least two frequency bands contained within the first and second frequency regions, wherein the third antenna defines a second antenna contour comprising a perimeter of the third antenna placed in a second antenna box, an orthogonal projection of the second antenna box along a normal to a face with a largest area of the second antenna box defining an antenna rectangle, an aspect ratio of the antenna rectangle being defined as a ratio between the width and the height of the antenna rectangle, and wherein the aspect ratio has a value of at least 2; and 

a fourth antenna configured to support at least two frequency bands contained within the second frequency region, and wherein the fourth antenna is proximate to a second short side being opposite to the first short side of the ground plane rectangle.

2. The wireless device of claim 1, wherein the third antenna is proximate to the second short side of the ground plane rectangle.

7. The wireless device of claim 2, wherein the first antenna is configured to transmit and receive signals from a 4G communication standard.
1. A wireless device comprising:

an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:

a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and






a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 7 of U.S. Patent No. US 9899727 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 9899727 B2
17704942
1. A multifunction wireless device comprising: 

an antenna system comprising a ground plane and at least four antennas within the multifunction wireless device, the antenna system comprising: 

a first antenna configured to transmit and receive signals in at least three frequency bands contained within two separate frequency ranges, the first antenna simultaneously receiving frequency signals in the at least three frequency bands, the first antenna being proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna defining a first antenna box, an orthogonal projection of the first antenna box along a normal to a face with a largest area of the first antenna box defining a first antenna rectangle, a length of a contour of the first antenna being greater than four times a diagonal of the first antenna rectangle; 




a second antenna configured to receive signals in at least two of the at least three frequency bands, the second antenna being proximate to the first short side of the ground plane rectangle; a third antenna configured to receive signals in at least two of the at least three frequency bands, the third antenna being proximate to a second short side that is opposite to the first short side of the ground plane rectangle; and a fourth antenna configured to receive signals in at least two of the at least three frequency bands, the fourth antenna being proximate to the second short side.

2. The multifunction device of claim 1, wherein a frequency band of the at least three frequency bands used by the first antenna is contained within a frequency range of 1710-2170 MHz.

3. The multifunction device of claim 2, wherein the third antenna defines an antenna contour having a level of complexity defined by complexity factor F21 having a value of at least 1.2 and complexity factor F32 having a value less than 1.75.
1. A wireless device comprising:


an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:



a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and



a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 9099773 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 9099773 B2
17704942
15. A handheld multifunction wireless device comprising: a touch screen; a digital camera; a module to reproduce digital music; a microphone; and 

an antenna system comprising a ground plane layer and at least four antennas within the handheld multifunction wireless device, the antenna system comprising: 

a first antenna configured to transmit and receive signals in at least two frequency bands contained within 810-960 MHz frequency range, the first antenna being proximate to a first short side of a ground plane rectangle defined by the ground plane layer; a second antenna configured to transmit and receive signals in a frequency band contained within 1710-1990 MHz frequency range and a frequency band contained within 1900-2170 MHz frequency range, the second antenna being proximate to the first short side of the ground plane rectangle; a third antenna configured to receive signals from a 4G communication standard, the third antenna being proximate to a second short side that is opposite to the first short side of the ground plane rectangle, wherein a perimeter of the third antenna defines an antenna contour having a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value less than 1.75; and a fourth antenna configured to provide wireless connectivity in at least two frequency bands.
1. A wireless device comprising:





an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:


a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. US 8738103 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 8738103 B2
17704942
1. A handheld multifunction wireless device having at least one of multimedia functionality and smartphone functionality, the handheld multifunction wireless device comprising: a touch screen; a geolocalization system; and 

an antenna system comprising a ground plane layer and three antenna elements within the handheld multifunction wireless device, the handheld multifunction wireless device being configured to transmit and receive signals from at least four frequency bands, each of the at least four frequency bands being used by at least one communication standard, the antenna system comprising:

 a first antenna element having a conductive plate configured to simultaneously support radiation modes for at least first, second and third of the at least four frequency bands; and a second antenna element configured to receive signals from a 4 G communication standard, wherein a perimeter of the second antenna element defines an antenna contour having a level of complexity defined by complexity factor F.sub.21 having a value of at least 1.20 and complexity factor F.sub.32 having a value less than 1.75.

3. The handheld multifunction wireless device of claim 1, wherein the first antenna element is proximate to a short side of a ground plane rectangle defined by the ground plane layer, and the second antenna element is proximate to a short side of the ground plane rectangle.

1. A wireless device comprising:







an antenna system comprising a ground plane and at least two antennas within the wireless device, the antenna system comprising:







a first antenna proximate to a first short side of a ground plane rectangle enclosing the ground plane, the first antenna being configured to support at least three frequency bands contained within first and second frequency ranges of the electromagnetic spectrum, the second frequency range being higher in frequency than the first frequency range, the first antenna being configured to transmit and receive signals from a 4G communication standard, the first antenna defining a first antenna contour comprising an entire perimeter of the first antenna, wherein the first antenna contour has a level of complexity defined by complexity factor F21 having a value of at least 1.20 and complexity factor F32 having a value of at least 1.35; and a second antenna proximate to a first long side of the ground plane rectangle, and wherein the second antenna is configured to receive signals from a 4G communication standard.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643